Freehan, J.,
delivered the opinion of the .court.
Hall was convicted for selling liquor without having taken the oath prescribed by the act of I860, oh. 81, Code, sec. 1733d.
This section makes it unlawful to sell liquors in this State, until the party shall first appear before the clerk of the county court where such liquors are to be sold, and take an oath “not to mix or adulterate with any substance whatever, the liquors offered for sale, and give bond, etc.
The defendant appears to have given the bond, and took and subscribed the following oath: “ I, John Hall, do solemnly swear that I will not mix or adulterate with any poisonous substance whatever, any liquor that I may offer for sale, so help me, God.”
*575The court was requested to charge, that if the party had applied for license, paid his money, offering to comply with the law, and the license had been issued to him by the proper authority, the State could not rely on any verbal inaccuracy or omission in the oath prepared.
This the court declined, but charged that the oath taken was not a compliance with the act of 1860. In this he was literally correct. It seems to be a case where there has been an attempted compliance with the law, but by oversight, the language of the oath, as prescribed by the statute has not been given, nor has the party taken the oath thus prescribed. We know of no rule of law that will enable us to say the court was not correct in the charge given. The party obtaining the license is charged with the duty of taking the oath prescribed, and while it is customary, we take it for the clerk to prepare the forth of the oath, it is not a duty imposed on him, and the oath would be equally valid if prepared by another, and sworn to before him. It is a case where executive clemency might well be extended, but the statute is imperative and we cannot dispense with its requirement, or allow an oath, not in the language required, to be the equivalent of that which is giveu by the law.
The judge trying the case seems to have fit that it was a hard case, and very properly suspended the execution of the sentence till further order of the court.
We can only affirm the judgment.